Citation Nr: 0922833	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-06 770A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disk 
disease of the lumbar spine and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 
1950 until retiring in November 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In that decision, the RO denied service connection for 
degenerative disk disease of the lumbar spine.  However, 
since a prior unappealed RO determination in June 1990 had 
denied service connection for residuals of a low back injury, 
the Board must first determine whether new and material 
evidence has been submitted since that earlier June 1990 
decision to reopen the claim.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993).

The Veteran also appealed the RO's denial of a compensable 
rating for the dermatitis affecting his hands and feet.  
However, during his May 2008 hearing, he withdrew his appeal 
of that claim.  38 C.F.R. § 20.204 (2008).  So the only issue 
remaining on appeal is whether there is new and material 
evidence to reopen his claim for service connection for 
degenerative disk disease of the lumbar spine.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  An unappealed June 1990 RO determination denied service 
connection for a low back disorder - residuals of a low back 
injury.  

2.  But additional evidence received since that decision is 
not cumulative or redundant of evidence already considered 
and is so significant that it must be considered in order to 
fairly decide the merits of this claim.

3.  However, the most probative evidence shows the 
degenerative disk disease in the Veteran's lumbar spine was 
first diagnosed many years after his military service ended, 
and the disease has not been linked by competent medical 
evidence to his service.  


CONCLUSIONS OF LAW

1.  The June 1990 RO determination that denied service 
connection for residuals of a low back injury is final.  38 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

2.  But additional evidence since received is new and 
material, and this claim is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156, 3.159 (2008).

3.  Nevertheless, the degenerative disk disease in the 
Veteran's lumbar spine was not incurred in or aggravated by 
his military service.  38 U.S.C.A §§ 1110, 1131, 5107 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the petition to reopen the claim for service 
connection for degenerative disk disease of the lumbar spine 
has been properly developed for appellate review.  Then, 
after reopening this claim on the basis of new and material 
evidence, the Board will readjudicate this claim on its 
underlying merits, providing relevant VA laws and 
regulations, the relevant factual background, and an analysis 
of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In this case, a letter satisfying these notice requirements 
was sent to the Veteran in February 2007, prior to the 
adjudicating of his claim in July 2007, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  This letter informed him of the 
evidence required to substantiate his service-connection 
claim, as well as of his and VA's respective responsibilities 
in obtaining supporting evidence.  The letter also explained 
how a downstream disability rating and effective date are 
assigned, if service connection is granted, and the type of 
evidence impacting those downstream determinations.  See 
Dingess, supra.  Thus, the duty to notify has been satisfied.

The Board notes that the February 2007 letter does not comply 
with Kent v. Nicholson, 20 Vet. App. 1 (2006), wherein the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying benefit being sought.  
To satisfy this requirement, VA adjudicators are required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  But since the Board has 
determined that new and material evidence has been submitted 
to reopen the Veteran's claim for service connection for 
degenerative disk disease of the lumbar spine, the lack of 
proper notice under Kent will not prejudice him in this case 
because his claim is being reopened, regardless.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); 38 C.F.R. § 20.1102 
(harmless error).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  The RO has 
obtained his service treatment and VA outpatient treatment 
records.  The RO also attempted to obtain records from the 
Social Security Administration (SSA); however, that agency 
indicated it had no records pertaining to the Veteran.  
In addition, the Veteran was afforded a VA examination in 
July 2007 to determine whether his low back disability is 
related to his military service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that no 
further assistance is needed to meet the requirements of the 
VCAA or Court.

II.  Whether New and Material Evidence has 
been Submitted to Reopen the Claim for 
Service Connection for Degenerative Disk 
Disease of the Lumbar Spine

This appeal arose after the Veteran submitted a VA Form 21-
4138 (Statement in Support of Claim) in January 2007 in which 
he requested service connection for residuals of a back 
injury.  However, since a prior June 1990 RO determination - 
which was not appealed and therefore constitutes a final 
decision - denied service connection for residuals of a back 
injury, the Board must first determine whether new and 
material evidence has been submitted to reopen his claim for 
this benefit.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).

For the reasons set forth below, since the Veteran has 
recently been diagnosed with degenerative disk disease of the 
lumbar spine, the Board finds that new and material evidence 
has been submitted to reopen this claim.  However, the Board 
also finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for degenerative 
disk disease of the lumbar spine.  

In December 1989, the Veteran initially filed a claim for 
service connection for "lower back pain" from an injury he 
sustained in the military "approx[imately] in 1955."  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  VA regulations also recognize that arthritis is a 
chronic condition that is presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

At the time of the Veteran's initial claim in 1989, the 
evidence of record included the Veteran's service treatment 
records (STRs) and VA treatment records dated after service.  
The STRs showed that he was treated for a lumbar strain in 
September 1954 after lifting a heavy trailer.  A physical 
examination at that time revealed limitation of motion of the 
lumbar spine in all directions, patellar reflexes from zero 
to 1+ bilaterally, and a negative X-ray examination.  The 
diagnosis was lumbar strain.  The remainder of the STRs, 
however, made no further reference to any significant low 
back problems.  For example, physical examinations performed 
in March 1958, February 1962, March 1966, and April 1968 made 
no reference to complaints of low back pain or any clinical 
findings concerning the Veteran's spine.  During his 
separation physical in August 1970, the examiner noted the 
Veteran's history of a lumbosacral sprain in 1954, with 
occasional complaints of low back pain since, but a clinical 
evaluation showed that the Veteran's spine was entirely 
normal.  

After the Veteran retired from the military in November 1970, 
he was seen at a VA medical facility in November 1977 for 
sudden onset of back pain at the T11-12 level after bending 
over to pick up a newspaper.  The pain reportedly radiated 
anteriorly to his second and third ribs and caused difficulty 
breathing.  A previous history of low back pain was also 
reported, although no details of this history were provided.  
A physical examination at that time also revealed no 
significant findings.  

In June 1990, the RO sent the Veteran a letter explaining 
that his claim had been denied.  The RO also told the 
Veteran: "If you disagree with this decision, please refer 
to the attached notification of your appeal rights."  But 
since he did not seek appellate review within one year of 
notification, that decision became final and binding on him 
based on the evidence then of record and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

It was not until January 2007 that the Veteran submitted 
correspondence indicating that he was seeking service 
connection for residuals of a back injury.  The RO considered 
this an original claim and, as a result, issued a July 2007 
rating decision in which it denied the Veteran's claim on the 
merits.  However, since the June 1990 RO determination 
constitutes a final decision concerning this issue, and since 
the requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination, the Board must first determine whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a low back disability since the RO's 
June 1990 final determination.  See Barnett, supra.

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all the evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000);  Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

Therefore, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is evidence that has been added to the record since the final 
June 1990 RO determination.  Since that decision, the Veteran 
submitted a March 2007 MRI report showing that he has a 
bulging disc and degenerative changes at multiple levels, but 
most significantly at L4-5, where there was also resulting 
stenosis of the spinal canal and neural foraminal narrowing.  

This report is new because it did not exist at the time of 
the June 1990 RO determination.  It is also material because, 
although it does not include a medical opinion concerning the 
etiology or date of onset of the disability, it does 
contribute to a more complete picture of the issue concerning 
the nature of his low back disability.  Hodge, 155 F.3d at 
1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  
Accordingly, the claim for service connection for 
degenerative disk disease of the lumbar spine is reopened.

Having reopened the Veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard, 4 Vet. App. at 386, the Court held 
that before the Board can address a question that has not 
been decided by the RO, it must determine whether the Veteran 
has been given adequate notice of the need to submit evidence 
or argument on that question, and an opportunity to address 
the question at a hearing and, if not, whether the Veteran is 
prejudiced thereby.

The Board finds that the Veteran will not be prejudiced by 
proceeding to adjudicate this issue on the merits.  The Board 
notes that the July 2007 rating decision on appeal, a 
statement of the case issued in February 2008, and a 
supplemental statement of the case issued in May 2008 
notified the Veteran of all applicable laws and regulations 
pertaining to service connection for degenerative disk 
disease of the lumbar spine.  These rating actions also 
adjudicated the claim on the merits.  The Veteran has also 
been afforded the opportunity to present evidence and 
argument on the underlying service-connection claim, 
including the opportunity to testify at a hearing held in May 
2008.  Under these circumstances, the Board may proceed to 
adjudicate this claim on the merits without prejudice to the 
Veteran.

III.  Entitlement to Service Connection 
for Degenerative Disk Disease of the 
Lumbar Spine

After reviewing the evidence of record, however, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for degenerative disk 
disease of the lumbar spine.  In his January 2007 claim, the 
Veteran reported that he initially injured his back in either 
1951 or 1952 after an ambulance he was driving hit a land 
mine and rolled over several times, killing his assistant.  
He indicated that he was "laid up" for a couple of weeks 
after this accident and then returned to light duty.  At his 
May 2008 hearing, however, he told a slightly different 
story, stating that the ambulance actually rolled over three 
to four times and that he was not treated for his injuries.  

None of his STRs, however, makes any reference to this 
injury.  As noted, the only injury in these records is the 
September 1954 entry showing treatment for a lumbar strain 
after lifting a heavy trailer.  The Board emphasizes, 
however, that this was not shown to be a chronic condition.  
For example, X-rays taken immediately following this injury 
were unremarkable.  Also, the remainder of the STRs made no 
further reference to back problems, including physical 
examinations performed in March 1958, February 1962, March 
1966, and April 1968.  Although his retirement physical in 
August 1970 noted the Veteran's history of a lumbosacral 
sprain in 1954, with occasional complaints of low back pain 
since, a clinical evaluation at that time showed that his 
spine was entirely normal.  Thus, since the STRs do not show 
evidence of a chronic back disability in service, they do not 
support the Veteran's claim.  See Struck v. Brown, 9 Vet. 
App. 145 (1996).

In addition to the absence of a chronic back disability in 
service, there is also no evidence of arthritis of the spine 
within one year of his retirement from active duty in 
November 1970.  Thus, there is no basis to grant service 
connection for degenerative disk disease (i.e. arthritis) on 
a presumptive basis.  Indeed, the record shows that the 
Veteran was first seen for back problems after service in 
November 1977, when he was treated by VA for sudden onset of 
back pain at the T11-12 level after bending over to pick up a 
news paper.  And the first evidence of disk disease was not 
until the March 2007 MRI report.  None of these records, 
however, includes a medical opinion concerning the etiology 
or date of onset of the Veteran's low back disability.  As 
such, none of these records indicates that the Veteran's 
current back disability is related to service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."); see also Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).

In addition to the lack of medical evidence linking the 
Veteran's current low back disability to service, the Board 
also points out that the seven-year gap between the Veteran's 
retirement in November 1970 and the first onset of back 
problems after service in November 1977 provides compelling 
evidence against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).



But even more fatal to the Veteran's claim is the fact that 
in July 2007 a VA examiner reviewed the claims file and 
examined the Veteran before concluding that "the veteran's 
current back condition is less likely as not a result of or 
caused by injuries sustained while in military service."  In 
reaching this conclusion, the examiner acknowledged that the 
Veteran had had some back problems during his military 
service, but pointed out that these occurred near the 
beginning of his long period of active duty, with no 
significant evidence of lumbar problems through the rest of 
his career, although he mentioned at his retirement physical 
having occasional low back pain.  The examiner then indicated 
that the current MRI findings could be age related rather 
than due to a specific injury. 

Since this opinion is based on a review of the pertinent 
medical history, is consistent with the evidence of record, 
and is supported by sound medical rationale, it provides 
compelling evidence against the Veteran's claim.  Simply 
stated, the VA examiner applied valid medical analysis to the 
significant facts of this case in reaching his conclusion.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see 
also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the Veteran's 
position.)

In addition to the medical evidence, the Board has also 
considered the Veteran's own lay statements in support of his 
claim, including testimony presented at his May 2008 hearing.  
While he may well believe that his low back disability is 
related to service, as a layperson without any medical 
training and expertise, the Veteran is simply not qualified 
to render a medical opinion in this regard.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  The Veteran is competent to 
comment on his symptoms (i.e. back pain), but not the cause 
of these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for degenerative disk disease of the 
lumbar spine.  As such, there is no reasonable doubt to 
resolve in the Veteran's favor, and his claim must be denied.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The petition to reopen the claim for service connection for 
degenerative disk disease of the lumbar spine is granted.

However, upon reconsideration of this claim, service 
connection is again denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


